Citation Nr: 0336094	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of cold 
injuries to the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

This appeal arises from an October 2001 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for residuals of cold injury, both feet.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.  Of particular note, 
under the VCAA, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  On September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day time limit set forth in 38 C.F.R. § 
3.159(b)(1), finding that it was incompatible with the 
statute under which it was promulgated.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

In this case, the veteran completed an authorization form to 
enable the RO to obtain treatment records from Dr. Kevin 
Hornsby.  The veteran asserted that Dr. Hornsby treated him 
for a foot injury in 1998.  In a subsequent letter, the 
veteran informed the RO that he was did not receive treatment 
for frostbite after separation from service.  Therefore, the 
RO did not request treatment records from Dr. Hornsby.    

The Board has determined that additional assistance is 
required in this case.  Although the veteran does not assert 
that Dr. Hornsby has treated him for the disability at issue, 
there is a reasonable possibility that these treatment 
records are relevant and may aid in substantiating the 
veteran's claim.  38 U.S.C.A. § 5103A. Accordingly, this case 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. September 22, 2003).

2.  The RO should contact Dr. Kevin 
Hornsby and obtain copies of all 
records concerning treatment of the 
veteran's feet in 1998.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




